Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Sabbath Mode, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the controller communicates with the electrical heating device and switch as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
 Such claim limitation(s) is/are: “said controller cooperating with a temperature sensor to control a temperature of the liquid” in claims 1 and 8.  The generic place holder “the controller”, coupled with the functional language “cooperating with a temperature sensor to control a temperature of the liquid” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. 
: “a locking device located on said receptacle and movable between an unlocked position and a locked position to lock and unlock said receptacle to and from said base” in claims 1 and 8. The generic place holder “a locking device”, coupled with the functional language “movable between an unlocked position and a locked position to lock and unlock said receptacle to and from said base” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “an electrical heating device configured to heat liquid in said receptacle” in claims 1 and 8.  The generic place holder “an electrical heating device”, coupled with the functional language “configured to heat liquid in said receptacle” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification discloses that the controller communicates with the temperature sensor 26 to control temperature of a liquid, the electrical heating device 20 and the switch 22. Based on the drawings and lack of specific details of an electrical circuit, it is unclear as to what structure would constitute the controller. Figure 1 shows a heating device 20 represented as a box comprising the controller 24 and switch 22. The temperature sensor is located on an upper portion of the receptacle. Applicant’s specification including the drawings does not discloses any structure for the controller or show how the controller is electrically connected to the recited components: switch and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "wherein said locking device is movable into locking engagement with said switch to block movement and operation of said switch" in lines 13-14 of claim 1 and lines 14-15 in claim 8.  It is unclear as to the location of the switch and how the locking device in movable into a locking engagement with the switch would block movement and operation with the switch (i.e. is the switch moving)? Applicant’s specification does not define structurally how the switch moves in order to control the operation of the electrical heating device and to interact with the locking device to block movement of the switch. 
Claims 7 and 8 recites the limitation "and heating elements of said receptacle" in line 3 of claim 7 and line 21 of claim 8.  There is insufficient antecedent basis for this 
In claims 7 and 8, the recitation of “Sabbath mode of operation” (claim 7, line 7 and claim 8, line 16) renders the claim indefinite because it is unclear for what “Sabbath mode” is. There is no clear description for such Sabbath mode in the specification. As note on page 2, lines 10-12, a “Sabbath mode of operation” is (assumed) where “the receptacle is in the locked position and cannot be lifted off the base and heating elements of the receptacle and the electronic components of the base are not exposed and the switch cannot be operated”. The examiner suggest to replace “Sabbath mode of operation” with its generic term or have it removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksmann et al (US 8,534,186 B2 as previously recited) in view of Park (US 2,543,052 A as newly recited).
With respect to claim 1, Glucksmann et al discloses of a kettle 100 (Col. 5, lines 60-65; Figures 1-8B) comprising: a receptacle 112 for holding therein a liquid (i.e. water; Col. 6, lines 13-14), a handle 115, a cover 120 and a spout 123 (Col. 6, lines 10-27; i.e. the switch is part of the heating assembly and is connected to the electrical heating device. The switch is connect to the controller via the heating assembly; Col. 7, lines 50-61; Col. 8, lines 40-51; Figures 1 and 8A), the controller 181 cooperating with a temperature sensor 166 to control a temperature of the liquid (Col. 7, lines 62-67); an electric base 101, 114 that comprises electrical components 104, 110-111B that are in electrical connection with the electrical heating device 160 for providing electrical power to the electrical heating device 160 for heating the liquid (Col. 8, lines 8-19); and a locking device 114, 117 located on the receptacle and the locking device 114, 117 is movable between an unlocked position and a locked position to lock and unlock the receptacle 112 to and from the base 101, 114 (Col. 5, line 60 thru Col. 6, line 9; Col.8, lines 29-40; Figures 1-5 and 7). 
 	However, Glucksmann et al is silent regarding that the locking device is movable into locking engagement with the switch to block movement and operation of the switch.
	Park teaches in this reference that the locking device 11, 21, 29, 31 is movable into locking engagement with the switch 33 to block movement and operation of the switch 33 (Col. 3, lines 4-27; Figures 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by modifying to the 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by adding to the locking device with electrical connectors as taught by Glucksmann et al, the switch as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded.

With respect to claim 2, Glucksmann et al teaches that the locking device 114, 117 is separate from the electrical connection 110-111B between the receptacle 112 and the base 101, 114 (Col. 5, line 60 thru Col. 6, line 9; Col.8, lines 29-40; Figures 1-5 and 7). 
 
With respect to claim 3, Glucksmann et al teaches that the locking device 114, 117 is mechanical (Col. 5, line 60 thru Col. 6, line 9; Col.8, lines 29-40; Figures 1-5 and 7). 
 
With respect to claim 4, Glucksmann et al teaches that the locking device 114, 117 comprises a tongue 117 that extends from the handle 115 that can be toggled, the 
However, Glucksmann et al is silent regarding the locking device comprises a tongue that extends from a toggle handle, the toggle handle being arranged to slide or move in a slot formed in the receptacle.
Park teaches in this reference that the locking device 11, 21, 29, 31 comprises a tongue 21 that extends from a toggle handle 11, the toggle handle 11 being arranged to slide or move in a slot (i.e. openings substantially flush with the bottom of the receptacle 18) formed in the receptacle 18 (Col. 1, lines 42 thru Col. 2, line 1; Figures 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by modifying to the locking device with electrical connectors as taught by Glucksmann et al, with the locking device with electrical connectors as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded.
 
With respect to claim 5, Glucksmann et al teaches that the handle 117 is arranged to move in or out of locking engagement with the slots 107-108 (Col. 5, line 60 thru Col. 6, line 9; Figures 1-5 and 7). 
 	However, Glucksmann et al is silent regarding the tongue is arranged to move in or out of locking engagement with the switch.
Park teaches in this reference that the tongue 21 is arranged to move in or out of locking engagement (i.e. preventing movement of the switch 33 arm 35) with the switch 33 (Col. 3, lines 4-27; Figures 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by adding to the locking device with electrical connectors as taught by Glucksmann et al, the switch as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded.

With respect to claim 6, Glucksmann et al teaches that the handle 117 is movable in and out of the slot 107, 108 so as to move between the locked and unlocked positions (Col. 5, line 60 thru Col. 6, line 9; Figures 1-5 and 7). 
 However, Glucksmann et al is silent regarding the toggle handle is movable between ends of the slot so as to move between the locked and unlocked positions.
	Park teaches in this reference that the toggle handle 11 is movable between ends of the slot 29, 31 so as to move between the locked and unlocked positions (Col. 2, line 46 thru Col. 3, line 10; Figures 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by modifying to the locking device with electrical connectors as taught by Glucksmann et al, with the locking device with electrical connectors as taught by Park, to provides construction of the kettle 

With respect to claim 7, the modification of Glucksmann et al discloses substantially all features as set forth in claim 1 above such as a mode of operation (i.e. a particular position the locking device is placed in) of locking device 114, 117 wherein the receptacle 112 is in the locked position and can be lifted off the base 101, 114 and heating elements 174 of the receptacle 112 and the electronic components 104, 110-111B of the base 101, 104 are exposed and the switch 165 cannot be operated (Col. 5, lines 67 thru Col. 6, line 9; Figures 1-8B). 
However, the modification of Glucksmann et al is silent regarding a Sabbath mode of operation wherein the receptacle is in the locked position and cannot be lifted off the base and heating elements of the receptacle and the electronic components of the base are not exposed and the switch cannot be operated.
Park teaches in this reference of a Sabbath mode of operation (i.e. a particular position the locking device is placed in) wherein the receptacle V, 16, 18 is in the locked position and cannot be lifted off the base S (Col. 3, line 36-48; Figures 3-4) and heating elements 12,12a of the receptacle V, 16, 18 and the electronic components (i.e. wires; Figures 2-4) of the base S are not exposed and the switch 33 cannot be operated (Col. 3, lines 4-27; Figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by modifying to the locking device with electrical connectors as taught by Glucksmann et al, with the locking 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by adding to the locking device with electrical connectors as taught by Glucksmann et al, the switch as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded.
 

With respect to claim 8, Glucksmann et al teaches of a kettle apparatus 100 used to perform a method of using the kettle 100 (Col. 1, lines 7-11; Figures 1-8B) comprising: providing a kettle 100 (Col. 5, lines 60-65; Figures 1-8B) comprising: a receptacle 112 for holding therein a liquid (i.e. water; Col. 6, lines 13-14), a handle 115, a cover 120 and a spout 123 (Col. 6, lines 10-27; Figures 1-8B); an electrical heating device 160 configured to heat liquid in the receptacle 112 (Col. 7, lines 25-39); a switch 165 for operating the electrical heating device 160 (Col. 7, lines 50-61; Figure 1); a controller 181 in electrical communication with the electrical heating device 160 and the switch 165 (i.e. the switch is part of the heating assembly and is connected to the electrical heating device. The switch is connect to the controller via the heating assembly; Col. 7, lines 50-61; Col. 8, lines 40-51; Figures 1 and 8A), the controller 181 cooperating with a temperature sensor 166 to control a temperature of the liquid (Col. 7, i.e. a particular position the locking device is placed in) of the locking device 114, 117, wherein the receptacle 112 is in the locked position and can be lifted off the base 101, 114 and heating elements 174 of the receptacle 112 and the electronic components 104, 110-111B of the base 101, 104 are exposed and the switch 165 cannot be operated (Col. 5, lines 67 thru Col. 6, line 9; Figures 1-8B).
However, Glucksmann et al is silent regarding that the locking device is movable into locking engagement with the switch to block movement and operation of the switch; using the kettle in a Sabbath mode of operation wherein the receptacle is in the locked position and cannot be lifted off the base and heating elements of the receptacle and the electronic components of the base are not exposed and the switch cannot be operated.
Park teaches in this reference that the locking device 11, 21, 29, 31 is movable into locking engagement with the switch 33 to block movement and operation of the switch 33 (Col. 3, lines 4-27; Figures 1-4); using the kettle (i.e. electrical cooking apparatus; Figure 1) in a Sabbath mode of operation (i.e. a particular position the locking device is placed in) wherein the receptacle V, 16, 18 is in the locked position and cannot be lifted off the base S (Col. 3, line 36-48; Figures 3-4) and heating elements 12,12a of the receptacle V, 16, 18 and the electronic components (i.e. wires; Figures 2-4) of the base S are not exposed and the switch 33 cannot be operated (Col. 3, lines 4-27; Figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by modifying to the locking device with electrical connectors as taught by Glucksmann et al, with the locking device with electrical connectors as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Glucksmann et al with Park, by adding to the locking device with electrical connectors as taught by Glucksmann et al, the switch as taught by Park, to provides construction of the kettle which is simple and rugged which will be safe in use so that danger of electrical shock to users and even to prying children is precluded.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed October 11, 2020, with respect to the rejection(s) of claim(s) 1-8 under 35 USC §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Glucksmann et al (US 8,534,186 B2 as previously recited) in view of Park (US 2,543,052 A as newly recited).
Applicant’s amendment reciting “wherein the locking device is movable into locking engagement with the switch to block movement and operation of the switch”, overcomes the previous 35 USC 103 rejection of claims 1 and 8 in the last office action. 
The combination of Glucksmann et al and Colonna fails to teach the newly recited limitation as disclosed above. As stated above in examiner’s rejection Glucksmann et al is silent regarding that the locking device is movable into locking engagement with the switch to block movement and operation of the switch; using the kettle in a Sabbath mode of operation wherein the receptacle is in the locked position and cannot be lifted off the base and heating elements of the receptacle and the electronic components of the base are not exposed and the switch cannot be operated. The previously recited prior art of record Colonna fails to teach of a locking device with locking engagement with the switch to block movement and operation of the switch. Thus, after further search and consideration the examiner has found newly recited prior art Park that remedies the deficiencies of Glucksmann et al. Park teaches of an electrical cooking apparatus with a receptacle, an electrical heating device, a switch having a controller arm, a temperature sensor (i.e. thermostat), and electric base (i.e. stove) and a locking device. Park teaches that when the vessel is inserted into the stove via slots, the vessel is not heated and there is no operation of the switch. Part teaches that when the vessel is rotated within the slots, the switch can be opened or closed based on the extent of rotation, thus limiting the movement and operation of the switch. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 8, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761